DETAILED ACTION
	This Office action details a first action on the merits for the above application No.  Claims 1-2, 4, 8, 11-13, 15, 17-20, 23-24, 30, 35, 39-45, 48-50, 56, 61, 63-64, 66-69, and 72-73 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US18/064485 filed on 7 Dec. 2018, which claims benefit under 35 USC 119(e) to US provisional application No. 62/596,365 filed on 8 Dec. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 Jun. 2020 and 15 Sep. 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group V, claims 68-69 and 72-73 in the reply filed on 24 Aug. 2021 is acknowledged.  The traversal is on the ground(s) that that the combination of Groups IV and V represent a single inventive concept which is directed to the claimed invention of diagnosing or monitoring therapy of disease states as claimed and compositions useful in those methods at least with respect to the disease state of cancer.  The presently pending claims are linked to form a single general inventive concept (having at their methods and .

This is not found persuasive because the instant application is a 35 USC 371 National Stage filing and so unity of invention restriction practice applies.  At MPEP 801 it is stated that “[t]his chapter is limited to a discussion of the subjects of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a). The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371  as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP Chapter 1800.”  See also MPEP 1893.03(d) where it is stated that the sections of the MPEP relating to double patenting rejections (MPEP 804), election and reply by applicant (MPEP 818), and rejoinder of non-elected inventions (MPEP 821.04) generally also apply to national stage applications submitted under 35 USC 371.  There is no requirement to establish a serious burden under unity of invention.  See again MPEP 1893.03(d) where it is stated that when making a unity of invention requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group.

    PNG
    media_image1.png
    190
    354
    media_image1.png
    Greyscale
, this is not a special technical feature because it does not make a contribution over the prior art in view of Norenberg et al. (WO 2017/117199 A1).  As discussed in the rejection of claims under 35 USC 103 below, the use of the above chemical structure to treat or bind to cancer is not a special technical feature because it does not make a contribution over Poria et al. (Cancer Biother. Radiopharm.), in view of Norenberg et al. (US 2007/0048216 A1; published 1 Mar. 2007).  Since the technical feature of Group V is not a special technical feature, Groups I-IV belonging to different categories of invention lack unity with Group V.  
Claim 66 in Group IV requires for example the limitation of measuring the amount of said compound which binds to said tissue in said patient.  This limitation is not found in Group V.  Therefore, the limitations in Groups IV are not identical to the limitations in Group V.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-2, 4, 8, 11-13, 15, 17-20, 23-24, 30, 35, 39-45, 48-50, 56, 61, 63-64, and 66-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 Aug. 2021.

Applicant’s election of species a diagnostic agent as set forth in original claim 13 in the reply filed on 24 Aug. 2021 is acknowledged. Because applicant did not distinctly and .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68-69, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 68, the limitation of at least one composition according to claim 49 is indefinite because it is importing limitations from a withdrawn claim that is not eligible for rejoinder.  Upon allowance of claim 68 and cancellation of claim 49, the structural limitations of the composition in the method of claim 68 would be unknown.  
In claim 69, the limitations of “(e.g., squamous cell carcinomas, adenocarcinomas, hepatocellular carcinomas, and renal cell carcinomas), particularly those of the bladder, bowel, breast, cervix, colon, esophagus, head, kidney, liver, lung, n
In claim 73, the limitations of “(e.g., interleukins, interferons, colony stimulating factors and agents which boost the immune system such as imiquimod (Zyclara), lenalidomide oe. (Revlimid), pomalidomide (Pomalyst), and thalidomide)” are indefinite because it is not clear if the limitations are merely exemplary and not required or a required feature of the claims.  See MPEP 2173.05 particularly MPEP 2173.05(c),(d).  The Examiner suggests amending the claim by removing the limitations within the above parentheses and removing the terms “e.g.”, and “such as” and the limitations following the terms as these limitations do not clearly convey what is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 68-69, and 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poria et al. (Cancer Biother. Radiopharm.; published 2006; see attached 892), in view of Norenberg et al. (US 2007/0048216 A1; published 1 Mar. 2007; see IDS filed on 5 Jun. 2020).

	Poria et al. teach the characterization of a radiolabeled small molecule targeting leukocyte function associated antigen-1 expression in lymphoma and leukemia (see title).  Poria et al. teach leukocyte function associated antigen-1 (LFA-1) is constitutively expressed on leukocytes, including overexpression on lymphomas a leukemias (see abstract).  Poria et al. disclose DOTA-butylamino-MorBIRT and 177Lu-DOTA-butylamino-NorBIRT.  This reads on a compound of formula 
    PNG
    media_image2.png
    201
    353
    media_image2.png
    Greyscale
 wherein Y is a butylamine (chemical linker which links the nitrogen to a chelate group DOTA), X is DOTA wherein X incorporates 177Lu (radioisotope).  Poria et al. teach that the chelator, DOTA, was used to incorporate 177Lu, an effective bifunctional chelator with exceptionally high thermodynamic stability and kinetic inertness.  The rationale for using lutetium was its long half-life of 6.7 days, allowing for multiple in vitro experiments to characterize LFA-1 targeting and its ideal for therapeutic application (see pg. 425).  Poria et al. teach that radiolabeled DOTA-butylamino-NorBIRT is a promising targeted radiopharmaceutical for molecular imaging of lymphoma or leukemia.  Non-antibody based targeted therapy could also be applied using molecules such as butylamino-NorBIRT when chelated with alpha- or beta-emitting 
	Poria et al. do not disclose a method of treating and monitoring cancer in a patient comprising administering to the patient in need thereof an effective amount of a compound according to claim 49 to said patient.  
	Norenberg et al. teach non-invasive diagnostic agents of cancer and methods of diagnosing cancer, especially leukemia and lymphoma (see title).  Norenberg et al. teach that overexpression of leukocyte function associated antigen-1 receptors (LFA-1) on most lymphomas with no expression on non-hematopoetic cells make them amenable targets (see [0003]).  Norenberg et al. teach that there are several characteristics of lymphoma cells and the LFA-1 receptors, which make them amenable for non-invasive imaging (see [0008]-[0013]).  Norenberg et al. teach methods of diagnosing or treating ICAM-1/LFA-1 mediated diseases or conditions in a patient in need thereof.  In this method an effective amount of one or more compounds according to the present invention are administered to a patient in need thereof to treat the disease or condition.  Diseases include NHL and leukemias (see [0023], [0050], [0052], [0061], claim 23-25).  Norenberg et al. disclose 177Lu-DOTA-alkylamino-NorBIRT and 213Bi-DOTA-alkylamino-NorBIRT (see [0088], [0111]; fig. 1).  Norenberg et al. teach that the compounds of formula I in effective amount may be administered to a patient for therapeutic purpose either alone or with other agents, including other anticancer agents (see [0068]).  Norenberg et al. teach interferon alfa-2a and alfa-2b (see [0077]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing to modify Poria et al. by administering an effective amount of 177Lu-DOTA-butylamino-NorBIRT as a radioimmunotherapy to a patient having NHL or leukemia as taught by Poria et al. and Norenberg et al. because it would advantageously enable targeted radiotherapy using a radionuclide that is ideal for therapeutic applications.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Poria et al. by further treating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618